             Case 2:18-cr-00034-TLN Document 48 Filed 06/10/20 Page 1 of 2


     Timothy E. Warriner (SB#166128)
1    Attorney at Law
     455 Capitol Mall, Suite 802
2    Sacramento, CA 95814
     (916) 443-7141
3
     Attorney for defendant,
4    John Lemus
5
                           UNITED STATES DISTRICT COURT
6
                  FOR THE EASTERN DISTSRICT OF CALIFORNIA
7

8                                            )   Case No. 2:18-cr-00034 TLN
     UNITED STATES OF AMERICA,               )
9                                            )   STIPULATION AND ORDER
                  Plaintiff,                 )   CONTINUING JUDGMENT AND
10                                           )   SENTENCING DATE
           vs.                               )
11                                           )
     JOHN LEMUS,                             )
12                                           )
                  Defendant.                 )
13

14         The parties hereby stipulate that the date for judgment and sentencing be
15
     continued to August 6, 2020 at 9:30 a.m. and that the following schedule
16
     concerning the PSR be adopted:
17

18   Informal Objections Delivered
     To Probation Officer and
19
     Opposing Counsel              :              July 9, 2020
20
     Final PSR Filed                  :           July 16, 2020
21

22   Motion for Correction of PSR
     Filed                        :               July 23, 2020
23

24   Reply or Statement of Non-
     Opposition                       :           July 30, 2020
25

26

                                             1
             Case 2:18-cr-00034-TLN Document 48 Filed 06/10/20 Page 2 of 2



1
     DATED: June 9, 2020                          /s/ Justin Lee, Assistant U.S. Attorney

2
     DATED: June 9, 2020                          /s/ Timothy E. Warriner, Attorney for
3
                                                  Defendant
4

5
                                           ORDER
6

7          It is hereby ordered that the date for judgment and sentencing is continued to
8
     August 6, 2020 at 9:30 a.m. The court adopts the above stipulation of the parties
9
     concerning the pre-sentence report.
10

11

12   DATED: June 9, 2020
13                                                 Troy L. Nunley
                                                   United States District Judge
14

15

16

17

18

19

20

21

22

23

24

25

26

                                              2
